DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that this application is a continuation of application 16/661,524 filed 23 October 2019, now US Patent No 11,210,331 which is a continuation of PCT/US2019/033863 filed 23 May 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 December 2021 and 1 July 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,210,331 in view of US PGPub 2018/0098101 to Pont et al. Although the claims at issue are not identical, they are not patentably distinct from each other because before a tag can be received that indicates that a user removed/muted content, the tag first needs to be created by the user and then stored as taught by Pont et al [0051]-[0053].  One would have been motivated to do so in order to allow for aggregated tags to be utilized during the playback of content (Pont: see [0053]).


Current Application
US Patent No 11,210,331
2. A computer implemented method, comprising: 














receiving, by a first content source, a content request message including tag information collected by a browser executing at a client device that submitted the content request message; determining, based on the tag information, that (i) a media item was presented at the client device by a second content source, and that (ii) a user of the client device requested the media item be removed from presentation at the client device through interaction with a mute button; and preventing, by the first content source, presentation of content (i) from a second content source and (ii) having tags that match the tag information of the media item that the user requested be removed from presentation, wherein the second content source differs from the first content source.
1. A computer implemented method, comprising: 
detecting, by a data processing apparatus, a request from a user to remove, from a user interface, a media item that is provided by a first content source and presented on a first platform; determining, by the data processing apparatus, one or more tags that represent the media item; storing, by the data processing apparatus and in a storage device, the one or more tags indicating that the user removed the media item represented by the one or more tags from presentation on the first platform; and 
preventing, by the data processing apparatus, presentation of content provided by a second content source on a second platform that differs from the first platform, wherein presentation of the content provided by the second content source is prevented based on a tag representing the content matching the one or more tags stored in the storage device, and wherein the second content source differs from the first content source.
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5 
Claim 7
Claim 6
Claim 8 
Claim 7
Claim 9
Claim 8 
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13 
Claim 12
Claim 14
Claim 13
Claim 15
Claim 14
Claim 16
Claim 15
Claim 17
Claim 16
Claim 18
Claim 17
Claim 19
Claim 18
Claim 20
Claim 19
Claim 21
Claim 20



Allowable Subject Matter
Claims 2-21 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Pont discloses
receiving a content request message including tag information collected at a client device that submitted the content request message (see [0026]; [0087] – The content tag access module may be configured to receive content tags generated at one or more of the media content receivers. The transmitting of the aggregated content tags occurs in response to a request from the first media content device to receive the media content item.);
determining, based on the tag information, that (i) a media item was presented at the client device by a second content source, and that (ii) a user of the client device requested the media item be removed from presentation at the client device through interaction with a mute button (see [0045]; [0046] – The content tag collector may be configured to receive and collect content tags generated in response to viewer input, such as via a remote control device, during viewing of media content items. A viewer may press a button on a remote control device that marks the beginning of a portion of the media content item being currently being viewed. The viewer may then press a second button on the remote control device that marks the end of that portion of the media content item. The first and second button may be the same button. ); and
preventing presentation of content having tags that match the tag information of the media item that the user requested be removed from presentation, wherein the second content source differs from the first content source (see [0053]). 
Pont teaches that the tag information is collected at media content receivers connected to the media content presentation device (see [0026] and Fig 1) instead of by a browser executing at a client device that submitted the content request message.  Pont also fails to explicitly teach that the request message is received by the first content source and prevention of the presentation is by the first content source.
Ivanov teaches the use of a button pressed by a user to indicate content to be  blocked (see [0103] and [0104]) and the use of a browser to capture the information (see [0023]).  Ivanov also teaches the blocking of the content provided by a plurality of sources based on the tags (see Fig 10).  Ianov fails to explicitly teach that the request for content and the tag information is received at the first content source and that the first content source prevents the presentation of the content.
Therefore, the closest prior art of record, Pont and Ivanov, fail to explicitly teach the combinations of the limitations found in each of the independent claims.




  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167